                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA


Felipe Penor Sanchez,                         )
                                              )
               Plaintiff,                     )         Civil Action No. 4:17-1734-RMG
                                              )
               vs.                            )
                                              )
Nancy A. Berrryhill, Acting Commissioner )
of Social Security,                      )                    ORDER
                                         )
               Defendant.                )
                                         )


       This matter comes before the Court for judicial review of the final decision of the

Commissioner of Social Security denying Plaintiffs application for Disability Insurance Benefits

("DIB") and Supplemental Security Income ("SSI"). In accordance with 28 U.S.C. § 636(b) and

Local Rule 73.02, D.S.C., this matter was referred to the United States Magistrate Judge for

pretrial handling. The Magistrate Judge issued a Report and Recommendation ("R & R") on

October 2, 2018 (Dkt. No. 19), recommending that the decision of the Commissioner be reversed

and remanded to the agency because of multiple legal errors by the Administrative Law Judge in

weighing Plaintiffs subjective symptoms. These included (1) a failure to consider the Plaintiffs

lack of insurance and income as an explanation for the failure to pursue medical treatment during

a portion of the time under consideration; (2) a lack of substantial evidence to support finding

that objective medical evidence ofrecord does not support Plaintiffs subjective complaints; (3) a

failure to consider the opinions of Dr. Velky under the standards of the Treating Physician Rule,

20 C.F.R. § 404.1527(c)(l)-(6); and (4) failure to provide an accurate and logical bridge from



                                                  -1-
Plaintiffs daily activities and his capacity to perform full time work. (Id. at 14-19). The

Commissioner has advised the Court that she does not intend to file objections to the R & R.

(Dkt. No. 21 ).

        The Court has reviewed the R & R and the record evidence and finds that the Magistrate

Judge has ably addressed the factual and legal issues in this matter. Therefore, the Court

ADOPTS the Report and Recommendation as the order of this Court, REVERSES the decision

of the Commissioner pursuant to Sentence Four of 42 U.S.C. § 405(g), and REMANDS the

matter to the Commissioner for further proceedings consistent with this order.

        AND IT IS SO ORDERED.




                                                      United States District Judge


Charleston, South Carolina
October i7 , 2018




                                                -2-
